                                                                                          FILED
                                                                                 2019 Nov-08 AM 11:47
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

THOMAS BLACK LIVEOAK,                        ]
                                             ]
       Plaintiff,                            ]
                                             ]
v.                                           ]            2:19-cv-01641-ACA
                                             ]
LOANCARE, LLC, et al.,                       ]
                                             ]
       Defendants.                           ]

                          MEMORANDUM OPINION

       Before the court is Defendants Loancare, LLC, and Lakeview Loan Servicing,

LLC’s unopposed motion to dismiss the complaint. (Doc. 4).

       Plaintiff Thomas Blake Liveoak alleges that, after he fell behind on his

mortgage payments, Defendants made it difficult for him to seek loss mitigation

options and disregarded the loss mitigation package he eventually submitted. In this

lawsuit he asserts that they are liable for (1) negligent hiring/supervision/training

(“Count One”); (2) misrepresentation/innocent fraud (“Count Two”); (3) fraudulent

suppression (“Count Three”); and (4) negligence (“Count Four”). (Doc. 1-5 at 7–

10).

       Defendants have moved to dismiss the complaint.          (Doc. 4).   Because

Mr. Liveoak’s negligence claims arise out of a contractual duty, the court WILL

GRANT the motion to dismiss Counts One and Four and WILL DISMISS those
claims WITHOUT PREJUDICE. And because Mr. Liveoak has not pleaded his

fraud-based claims with particularity, as required by Federal Rule of Civil Procedure

9(b), the court WILL GRANT the motion to dismiss Counts Two and Three and

WILL DISMISS those claims WITHOUT PREJUDICE.

      I.     BACKGROUND

      At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012).

      Mr. Liveoak alleges that he owns a property in Vestavia Hills, Alabama, the

purchase of which he financed with a mortgage. (Doc. 1-5 at 7 ¶¶ 1–2). He recently

fell behind on his mortgage payments and contacted Loancare and Lakeview Loan

Servicing to seek assistance paying his mortgage. (Id. at 7 ¶ 6). Mr. Liveoak states

that “the mortgage was not with Defendants LoanCare, LLC and Lakeview Loan

Servicing, LLC” (id. at 7 ¶ 3), but it appears that Defendants were the mortgage

servicers (see generally id. at 7–8 ¶¶ 6–8). Defendants made it difficult to seek

assistance, but told him that they would offer him a forbearance plan, that they did

not intend to foreclose on the home, that they would review a “Loss Modification

Package” if he submitted one, and that they would offer him assistance to retain his

home. (Doc. 1-5 at 7–8 ¶ 6, 9 ¶ 16). Eventually Mr. Liveoak was able to contact

Defendants’ Loss Mitigation Department, which provided Mr. Liveoak with a loss


                                         2
mitigation package. (Id. at 7–8 ¶ 6–7). He completed the package and submitted it,

but Defendants have never reviewed it or responded to it. (Id. at 8 ¶ 8).

      II.    DISCUSSION

      “To survive a motion to dismiss, the plaintiff must plead ‘a claim to relief that

is plausible on its face.’” Butler, 685 F.3d at 1265 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

      1. Count One (Negligent Hiring/Supervision/Training) and Count Four
         (Negligence)

      In Count One, Mr. Liveoak alleges that Defendants negligently supervised,

inspected, hired, trained, instructed, or educated its employees, agents, and affiliates,

apparently based on the difficulty he experienced when he contacted Defendants to

seek assistance in making mortgage payments. (Doc. 1-5 at 8 ¶ 11). In Count Four,

he alleges that Defendants were negligent, without offering any facts in support of

that allegation. (Id. at 10 ¶¶ 32–37).

      Defendants seek dismissal of the negligence claims on the bases that (1) these

claims arise out of a contractual relationship and therefore cannot support a tort-

based cause of action; (2) mortgage servicers cannot be held liable for economic



                                           3
losses; and (3) Alabama law does not recognize a claim for negligent mortgage

servicing. (Doc. 5 at 3–9).

      Alabama law does not recognize claims of negligence arising out of breach of

contractual duties. See U.S. Bank Ass’n v. Shepherd, 202 So. 3d 302, 314 (Ala.

2015); see also Vines v. Crescent Transit Co., 85 So. 2d 436, 440 (Ala. 1956) (“[A]

negligent failure to perform a contract . . . is but a breach of the contract.”). Based

on that general rule, the Alabama Supreme Court has held that no cause of action for

negligent servicing of a mortgage is available under Alabama law. Id. at 314–15.

And a number of federal courts have found that because Alabama law does not

provide for negligent servicing of a mortgage, a plaintiff cannot assert a claim for

negligent hiring, supervision, or training arising out of negligent servicing of a

mortgage. See James v. Nationstar Mortg., LLC, 92 F. Supp. 3d 1190, 1200–01

(S.D. Ala. 2015); Costine v. BAC Home Loans, 946 F. Supp. 2d 1224, 1235 (N.D.

Ala. 2013); Tidmore v. Bank of Am., N.A., no. 4:15-cv-2210-JEO, 2017 WL 467473,

at *4–6 (N.D. Ala. Feb. 3, 2017).

      These holdings foreclose Mr. Liveoak’s claims of negligence against

Defendants. Although his factual allegations are sparse, even construed in the light

most favorable to him the negligence claims arise out of the contractual obligations

made in the mortgage. Accordingly, he cannot assert tort claims for negligence, and

the court WILL GRANT Defendants’ motion to dismiss Counts One and Four.


                                          4
      2. Counts Two (Misrepresentation/Innocent Fraud) and Three (Suppression)

      In Count Two, Mr. Liveoak alleges that Defendants misrepresented that they

would offer him a forbearance plan, that they did not intend to foreclose on his home,

that they would review his loss mitigation package, and that they would offer him

assistance to retain his home. (Doc. 1-5 at 9 ¶ 16). In Count Three, Mr. Liveoak

alleges that Defendants suppressed the facts that they did not intend to offer him a

forbearance plan, that they intended to foreclose on the home, that they would not

review his loss mitigation package, and that they would not offer him assistance to

retain his home. (Doc. 1-5 at 9 ¶ 25).

      Defendants seek dismissal of the misrepresentation and suppression claims

because (1) Mr. Liveoak did not plead them with particularity, as required by

Federal Rule of Civil Procedure 9(b); (2) they are barred by the Statute of Frauds;

(3) Mr. Liveoak has not pleaded reasonable reliance; and (4) Defendants did not owe

any duty to him. (Doc. 5 at 10–14). Because the court finds that Mr. Liveoak has

not pleaded his claims with particularity, and that lack of particularity makes it

impossible to assess Defendants’ other arguments, the court will address only the

Rule 9(b) argument.

      Under Alabama law, the elements of a fraudulent misrepresentation claim are

“(1) a false representation (2) of a material existing fact (3) reasonably relied upon

by the plaintiff (4) who suffered damage as a proximate consequence of the


                                          5
misrepresentation.” Padgett v. Hughes, 535 So.2d 140, 142 (Ala. 1988). The

elements of a fraudulent suppression claim are “(1) a duty on the part of the

defendant to disclose facts; (2) concealment or nondisclosure of material facts by the

defendant; (3) inducement of the plaintiff to act; (4) action by the plaintiff to his or

her injury.” DGB, LLC v. Hinds, 55 So. 3d 218, 231 (Ala. 2010). Alabama law

provides that all misrepresentation claims, whether intentional, negligent, or

innocent, are claims of “legal fraud.” Ala. Code § 6-5-101 (“Misrepresentations of

a material fact made willfully to deceive, or recklessly without knowledge, and acted

on by the opposite party, or if made by mistake and innocently and acted on by the

opposite party, constitute legal fraud.”).

      Federal Rule of Civil Procedure 9(b) requires that “[i]n alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or

mistake.” Although Mr. Liveoak filed his complaint in state court, now that it has

been removed to federal court, the Federal Rules apply. See Fed. R. Civ. P. 41(c)(1);

Willy v. Coastal Corp., 503 U.S. 131, 134–35 (1992). Accordingly, Mr. Liveoak’s

fraud claims must be pleaded with particularity to survive dismissal.

      Pleading a claim with particularity requires a number of details that regular

notice pleading does not:

      (1) precisely what statements or omissions were made in which
      documents or oral representations; (2) the time and place of each such
      statement and the person responsible for making (or, in the case of
      omissions, not making) them; (3) the content of such statements and the
                                             6
      manner in which they misled the plaintiff; and (4) what the defendant
      obtained as a consequence of the fraud.

FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011).

Mr. Liveoak’s allegations do not meet any of these requirements. Accordingly, the

court WILL GRANT Defendants’ motion to dismiss the fraud-based claims for

failure to plead with particularity, and WILL DISMISS Counts Two and Three

WITHOUT PREJUDICE.

      III.   CONCLUSION

      The court WILL GRANT Defendants’ motion to dismiss the complaint and

WILL DISMISS the complaint WITHOUT PREJUDICE. (Doc. 4).

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this November 8, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         7
